Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 8, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant’s employment as a housekeeping aide for a hospital ended when she failed to report to work. Claimant had been previously warned that her excessive absenteeism and tardiness, for which she had been placed on probation, could *583lead to her termination if it continued. The conflicting testimony merely presented a question of credibility for the Board to resolve. Under the circumstances, substantial evidence supports the Board’s decision that claimant’s actions amounted to misconduct, thereby disqualifying her from receiving unemployment insurance benefits.
Cardona, P. J., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.